internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 2-plr-152301-02 date date legend x y z country state d1 dear this letter responds to your letter dated date requesting that the service grant y an extension of time pursuant to sec_301 of the procedure and administration regulations to file a form_8832 entity classification election to be treated as a disregarded_entity effective d1 the information submitted states that x is a domestic_corporation incorporated under the laws of state that entered into an acquisition agreement with z a country corporation to acquire z’s wholly owned subsdiary y also a country corporation as part of the acquisition agreement x y and z intended for y to elect to be disregarded as an entity separate from its owner under sec_301_7701-3 as of d1 prior to the date of the acquisition however y inadvertently failed to timely elect to be treated as a disregarded_entity plr-152301-02 sec_301_7701-3 provides guidance on the classification of a foreign_entity for federal_income_tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has only one owner it may elect to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result y is granted an extension of time until days from the date of this letter to file a form_8832 to treat y as a disregarded_entity effective d1 with the appropriate service_center x and z must sign the consent statement on the form_8832 a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the plr-152301-02 federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to y’s authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
